Citation Nr: 0808576	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  00-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a head 
and neck injury, to include tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

Pursuant to a June 2006 motion and the Board's granting 
thereof in July 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).

This claim was previously remanded by the Board in September 
2003 and September 2006 for additional development.


FINDING OF FACT

A head and neck injury was not affirmatively shown during 
service and the claimed residuals of such an injury, to 
include tinnitus, are otherwise unrelated to an injury, 
disease or event during service.


CONCLUSION OF LAW

Residuals of a head and neck injury, to include tinnitus, 
were not incurred in or aggravated by active military service 
and degenerative arthritis may not be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Letters dated in June 1999, March 2001, May 2004, May 2006 
and September 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  Although the 
initial letter was not sent prior to initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
(1) he filed his claim prior to the enactment of the VCAA, 
(2) he was subsequently provided adequate notice in March 
2001, May 2006 and September 2006 and (3) his claim was 
readjudicated and additional supplemental statements of the 
case were provided in June 2001, March 2006 and December 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board also notes that the 
veteran's Social Security Administration disability records 
have been associated with the claims file.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990)

The veteran was afforded VA medical examinations and/or 
opinions in January 2005, June 2005, September 2005, December 
2006 and August 2007 to obtain an opinion as to whether his 
claimed residuals of a head and neck injury, to include 
tinnitus, could be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from head, neck 
and back pain as well as tinnitus, that is the result of an 
injury in service.  The veteran alleges that his current 
disabilities are the result of a fall off a pier in Cuba in 
1969.  The preponderance of the evidence is against a finding 
that this incident took place in service or that the 
veteran's current disabilities are otherwise related to 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Upon entry into active service, all of the veteran's internal 
systems were considered normal.  It was also noted that his 
eardrums were intact.  See Standard Form (SF) 88, service 
entrance examination report, February 2, 1967.  The veteran 
reported that he suffered from frequent headaches.  He noted 
he had been in a "scooter accident" prior to service and 
had suffered a "slight concussion".  He also reported 
suffering from vertigo from a traumatic fall in 1965.  See SF 
89, February 9, 1967.  Each veteran is presumed to be sound 
upon entry into active service, unless otherwise indicated.  
Though these two accidents prior to service were noted, there 
was no indication the veteran suffered from head, neck or 
back pain or from tinnitus upon entry into service; therefore 
the presumption of soundness attaches.  See 
38 U.S.C.A. §§ 1111, 1137 (West 2002).

In August 1969, the veteran was seen at the medical clinic 
with a black eye, contusion and hematoma of the right orbital 
area and an abrasion to the right wrist.  The examiner noted 
that the veteran had been in a motorcycle accident on August 
6, 1969.  It was noted that an x-ray of the veteran's skull 
and facial bones was performed.  No x-ray report was 
associated with the veteran's service medical records.  See 
service medical record, clinic note, August 7, 1969.  A 
subsequent entry noted that the veteran's stitches were 
removed.  His injuries were noted as healing well with slight 
edema.  See service medical record, clinic note, September 6, 
1969.

At discharge from active service, the examining physician 
noted all of the veteran's internal systems to be normal.  
There was no indication the veteran suffered from head, neck 
or back pain, or that he suffered from tinnitus.  The only 
disability noted was a pilonidal sinus tract.  See SF 88, 
release from active duty examination report, April 15, 1970.  
The Board finds that the veteran did suffer from an injury in 
service.  See Hickson, supra.

The first evidence of record demonstrating any medical 
difficulties was dated in 1996.  A VA Medical Center (VAMC) 
audiology note dated in 1996 noted the veteran's complaints 
of constant ringing in his ears.  See VAMC treatment record, 
September 3, 1996.  In August 2000, the veteran was diagnosed 
with tinnitus.  See VAMC treatment note, August 8, 2000.  
Magnetic resonance imaging (MRI) of the veteran's cervical, 
thoracic and lumbar spine revealed: multi-level disc 
degeneration between C2 and C7 (though no evidence of a 
herniated disc); small herniated disc at T10-11 on the left 
side, resulting in mild spinal cord compression; and a small 
herniated disc at L2-3 on the left side with multi-level disc 
degeneration and mild disc space narrowing.  See VA 
outpatient treatment records, April 18, 1999, and November 2, 
1999 (respectively).  Therefore, the Board concedes that the 
veteran suffers from head, neck and back disabilities as well 
as tinnitus.  See Hickson, supra.

The remaining question is whether a credible medical nexus 
exists between a disease or injury in service and the 
veteran's current disabilities.  In support of his claim, the 
veteran refers to the following evidence.  In May 1999, a VA 
neurological note indicated that the veteran's records were 
not reviewed in conjunction with his examination.  The 
veteran reported a medical history significant for 
cerebrovascular accidents (CVA) in 1996 and 1997 and a long 
history of post-traumatic headaches from the 1960s.  A MRI 
was performed and revealed claudication (noted to be fairly 
classic) but with no obvious neurological explanation.  
Thoracic disc herniation was incidental.  The veteran 
reported he had a thoracic fracture at T8-T9 some time in the 
past.  The MRI did not reveal any evidence of a fracture.  
See VAMC treatment record, May 5, 1999.

In August 1999, a VA neurological note indicated that in 
1996, the veteran had a fall on a cement floor, landing on 
his right knee, hip and elbow.  The veteran reported going to 
the Emergency Room where he was told he had two thoracic 
vertebral compression fractures that were felt to be 
radiographically old.  The veteran also reported headaches 
following a concussion and loss of consciousness in 1968.  
The neurological examination reported that the veteran did 
not have any compression fractures.  See VAMC treatment 
record, August 24, 1999.

In March 2000, a VA neurological note stated the veteran's 
prior medical history included a concussion with brief loss 
of consciousness in 1968 with subsequent headaches.  See VAMC 
treatment record, March 28, 2000.  In October 2000, the 
veteran reported a head injury "some time in the 1960s."  
See VA treatment record, October 26, 2000.  In November 2000, 
the veteran reported intermittent episodes of blackouts that 
he suspected stemmed from when he hit his head after falling 
into the water during an espionage mission in 1969.  The 
veteran also reported injuring his neck during this time.  
See VAMC treatment record, November 14, 2000.

The VA audiological examination report in April 2001 stated 
that the veteran had suffered from constant tinnitus since a 
head injury in 1969.  See VA audiological examination report, 
April 2, 2001.  In May 2001, E.S.M., M.D. of the VAMC 
submitted a statement indicating that the veteran reported 
that he was on official duty at the naval base in Cuba when 
he was accidentally pushed off the pier into the water below, 
striking his head on a steel beam.  The veteran stated that 
he was taken to a hospital by ambulance for treatment of head 
and neck injuries.  The physician opined that it was probable 
that this traumatic fall could have contributed to the 
veteran's degenerative osteo-arthritis and central vascular 
instability changes that subsequently developed.  See 
statement of E.S.M., M.D., May 24, 2001.

In January 2005, the veteran participated in a VA 
musculoskeletal examination, performed by a nurse 
practitioner.  The examiner concluded that it was most 
probable that the traumatic fall in service contributed to 
the veteran's degenerative osteo-arthritis and central 
vascular changes.  It was also considered at least as likely 
as not that the veteran's current head and neck disabilities 
were caused by the 1969 neck injury.  The examiner stated 
that the rationale for these opinions was based upon the May 
2003 MRI, which showed numerous areas of osteophytes 
formation and degenerative process.  These types of processes 
were noted to occur over time and were often associated with 
a previous injury or trauma.  See VA examination report, 
January 10, 2005.

The veteran submitted a statement from Cathy Bieri Ryan, 
Au.D., of Bieri Hearing Services dated in December 2006.  In 
conjunction with his audiological examination, the veteran 
reported that he was not exposed to a great deal of noise in 
service except occasionally on the flight deck.  The veteran 
also reported a fall in Cuba, after which he reported he 
suffered from hearing loss and tinnitus.  Ms. Bieri noted 
that the veteran's claims file was reviewed.  She noted that 
he had a history of medical treatment for headaches, back 
problems and tinnitus for many years.  The veteran's history 
also indicated injuries due to accidents before, during and 
after the veteran's military service.  See statement of Cathy 
Bieri Ryan, Au.D., December 29, 2006.

The veteran was provided an additional VA audiology 
examination in August 2007.  The veteran complained of a 
history of bilateral hearing loss and tinnitus.  He reported 
usage of hearing protection when exposed to occupational 
noise (he was a General Motors employee for 15 years) and 
denied recreational noise exposure.  The veteran stated that 
while in Cuba in 1969, he sustained a fall and suffered from 
injuries that resulted in bilateral hearing loss and 
tinnitus.  The examiner noted that the claims file was 
reviewed.  The examiner concluded that based on the results 
of the examination and the evidence of hearing loss and 
tinnitus in the claims folder, the veteran's tinnitus was at 
least as likely as not related to the head and neck injury he 
sustained from a fall during active duty.  See VA 
audiological examination report, August 25, 2007.

As noted above, the veteran has presented a number of medical 
statements providing a positive medical nexus in support of 
his claim.  All of the aforementioned opinions are based on 
the premise that the veteran suffered from a fall from a pier 
in Cuba in 1969.  It is again noted that the record is 
completely devoid of any reference to a fall from a pier in 
service in 1969.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  See Miller v. Brown, 11 Vet. App. 345, 348 
(1998).  While the Board may not ignore a medical opinion, it 
is certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
The Board finds all of the aforementioned positive nexus 
opinions based upon the veteran's reported history of a fall 
in service, to be unpersuasive.  The veteran has also not 
submitted any additional evidence in support of his claim, to 
include statements from other service members, etc.  

In particular, the Board finds the opinion of audiologist 
Cathy Bieri Ryan, dated in December 2006, to be unpersuasive.  
First, as noted above, she clearly based her positive nexus 
opinion on history provided by the veteran.  See Reonal, 
supra.  Secondly, the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  In the present case, Ms. Bieri's opinion 
that the veteran's cervical disabilities are related to a 
fall in service cites no supporting rationale whatsoever.  In 
fact, she is not a medical doctor, nor does she have the 
training necessary to determine the etiology of any cervical 
disorder.  The Board also notes that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and has 
no probative value.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).

A significant portion of the evidence of record is against 
the veteran's claim.  During a January 1999 Social Security 
Administration psychological evaluation, the veteran denied 
ever having suffered a serious head injury.  See 
psychological evaluation, J.R. Peirce, Ph.D., January 12, 
1999.  In September 1999, the veteran was noted to be status 
post CVA.  It was also noted that he was in a motor vehicle 
accident (MVA) on June 12, 1999, which caused him whiplash 
and neck pain.  See VAMC treatment record, September 9, 1999.  
In November 1999, the veteran visited the VAMC pain clinic 
with complaints of low back pain, upper and lower extremity 
pain and neck pain resulting from his June 1999 MVA, his CVA 
and military trauma.  See VAMC treatment record, November 29, 
1999.

Also in November 1999, the veteran reported that he was 
aboard the U.S.S. FORRESTAL in 1969, and that while on 
liberty in Guantanamo, he accidentally fell off a pier and 
injured himself.  See veteran's statement, November 24, 1999.  
In February 2005, the veteran underwent a computed tomography 
(CT) scan of his neck.  The physician's impression was that 
of a normal CT scan, with limited sensitivity due to lack of 
intravenous contrast.  In May 2005, a VA anesthesiology pain 
consultation note indicated that the veteran was seen with 
complaints of neck pain radiating mostly into his right 
shoulder.  The veteran reported that he had experienced neck 
pain for the prior five years and that it was dull and 
constant.

Following the January 2005 VA examination, the examiner was 
asked to provide an addendum to the original examination 
report.  The examiner was requested to review the veteran's 
claims file again and cite any objective medical evidence 
that supported the veteran's claim that he suffered a head 
and neck injury while in military service.  In June 2005, the 
VA examiner provided a restatement of the requested medical 
opinion.  The examiner opined that it was not possible to 
render an opinion without resorting to mere speculation.  The 
examiner stated that it was impossible to ascertain which of 
the veteran's known injuries contributed to his current 
cervical spine condition.  It was noted that "there may be a 
degree of association with the motorcycle accident of August 
1969 or the condition could be related to multiple pre and 
post-service injuries."  Again, it was noted that there were 
no records of the veteran's reported fall from the pier while 
in Cuba in 1969; therefore, it was impossible for the 
examiner to render an opinion as to whether the veteran's 
current head and neck disabilities, to include tinnitus, are 
causally related to any incident of service without resorting 
to mere speculation.  See restatement of requested VA medical 
opinion, June 29, 2005.

Following the receipt of the June 2005 restatement of the 
January 2005 VA examination opinion, the RO noted that 
regulations require VA examinations or opinions done by 
physician's assistants were considered inadequate for VA's 
purposes if there was no physician's signature accompanying 
the examination report.  See M21-1, Part VI, 1.07(d).  
Accordingly, an addendum was provided in September 2005.  The 
nurse practitioner in conjunction with a physician reviewed 
the veteran's claims file.  There were numerous references to 
accidents and injuries that may have contributed to the 
veteran's current degenerative changes of the cervical spine.  
For example, the reported "scooter accident" on the 
veteran's entrance examination and the 1969 motorcycle 
accident.  There was also medical documentation of a fall in 
December 1996 and the MVA in June 1999.  The examiners opined 
that "degenerative changes may be related to a single major 
physical trauma or may result from multiple small physical 
insults over time."  The nurse practitioner and the 
physician concluded that it was impossible to ascertain which 
of the veteran's known injuries contributed to his current 
cervical spine condition.  See VA examination addendum, 
September 9, 2005.

Also in September 2005, a VA neurological treatment note 
noted that the veteran complained of axial neck pain, which 
he reported for the prior five years.  See VA treatment 
record, September 7, 2005.

The veteran participated in a VA examination in December 
2006.  The veteran reported that in August or September 1969, 
he was intoxicated and fell off a pier in Cuba and sustained 
a forehead laceration.  He stated that he was sent back to 
his ship on the day of the injury and returned to duty the 
next day.  The incident was reported in conjunction with a 
history of binge drinking.  The joints examination was also 
refused by the veteran, as he stated he did not have any 
trouble with his joints.

During the examination of the cervical spine, the veteran 
complained of sharp, intermittent pain in the cervical region 
that radiated to the superior portion of the shoulders.  He 
denied flare-ups.  X-rays revealed disc space narrowing, 
sclerosis with osteophytes formation between C4 and C7, 
straightening of the cervical curvature and it was noted that 
fracture or dislocation was not evident.  The impression was 
cervical spondylosis between C4 and C7.  During the 
examination of the veteran's ears, he reported bilateral 
hearing loss and tinnitus since 1969.  The examiner noted 
that the service medical records did not contain any 
complaints of or treatment for hearing loss or tinnitus.  
Overall, the examiner concluded that it was not as likely as 
not that the veteran's cervical pain was related to any 
incident of service, as the veteran's report of an 
intoxicated fall off a pier was not documented.  The examiner 
deferred an opinion on the veteran's tinnitus to an expert.  
See VA examination report, December 29, 2006.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the December 2006 VA 
examination report to be the most persuasive.  There is no 
evidence of a fall in service and no evidence of continuing 
treatment for any head or neck disabilities, to include 
tinnitus, after service until 1996.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1996 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service that resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing head, neck, back and tinnitus 
complaints, symptoms, or findings for 26 years between the 
period of active duty and the medical reports dated in 1996 
is itself evidence which tends to show that the veteran's 
current disabilities did not have their onset in service or 
for many years thereafter, thus negating a grant of service 
connection on a direct or presumptive basis.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that the veteran's current 
disabilities are due to a fall in service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss what he remembers from service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Board finds that the veteran's allegations and reported 
history are simply not credible.  Credibility is an 
adjudicative, not a medical, determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency.  

The Board first turns to the veteran's explanation of his 
alleged fall from a pier in Cuba in 1969.  First, the veteran 
reported that while on liberty in Guantanamo, he accidentally 
fell off a pier and injured himself.  See veteran's 
statement, November 24, 1999.  Later, the veteran reported 
that he hit his head after falling into the water during an 
espionage mission in 1969.  See VAMC treatment record, 
November 14, 2000.  Then, the veteran reported that he was on 
official duty at the naval base in Cuba when he was 
accidentally pushed off the pier into the water below, 
striking his head on a steel beam.  He reported that he was 
taken to a hospital by ambulance for treatment of head and 
neck injuries.  See statement of E.S.M., M.D., May 24, 2001.  
Finally, the veteran reported that he was intoxicated and 
fell off a pier in Cuba and sustained a forehead laceration.  
He stated that he was sent back to his ship on the day of the 
injury and returned to duty the next day.

Second, it is noted that the veteran also reported on 
numerous occasions that his fall from a pier resulted in a 
compression fracture.  The Board notes that had the veteran 
suffered any type of fracture, it is doubtful that there 
would be no notation in the service medical records and that 
he would have been returned to regular duty the day after the 
reported accident.  However, assuming that the veteran's 
testimony is accurate, the medical evidence has consistently 
shown this claim to be untrue.  The MRI report in May 1999, 
the neurological examination in August 1999 and the VA 
examination x-rays in December 2006 have all stated that 
there is no evidence of a compression fracture.

Thirdly, the Board notes the conflicting evidence regarding 
the duration of the veteran's neck pain.  In pursuit of this 
claim, the veteran has stated that he has suffered from neck 
pain since his alleged fall in service in 1969.  
Interestingly, VA treatment records in May and September 2005 
indicate that the veteran reported first suffering from neck 
pain in 2000.  Finally, the veteran also stated in September 
2006 and during his December 2006 VA examination, that the 
notation that he was in a motorcycle accident in 1969 was 
false.  The veteran stated that he was never in a motorcycle 
accident in service; he stated that he falsely reported this 
because he did not want to report that he had been in a fight 
with another service member.

The veteran has provided several interesting descriptions of 
how he sustained this alleged head injury after the supposed 
fall into the water in Cuba in 1969.  He has also claimed 
that he suffered a compression fracture from this fall and 
suffered from neck pain since 1969.  The veteran has 
continuously contradicted himself during the pendency of this 
claim.  He also casts further doubt on his honesty in 
reporting that he lied in his service medical record about a 
motorcycle accident.  Based on the above, the veteran's 
testimony and claims are simply not considered credible.  See 
Madden, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
disabilities are related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for the residuals of a head 
and neck injury, to include tinnitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


